Citation Nr: 1419830	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  07-18 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to total disability based on individual unemployability.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1970 to December 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2006 and April 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in San Diego, California and Denver, Colorado.  Jurisdiction is currently with the RO in Denver, Colorado.

In May 2009, pursuant to the Veteran's motion, the Board vacated its January 2009 decision that denied the above issues.  The Board again denied the above issues in May 2009.  Subsequently, the Veteran appealed both issues to the United States Court of Appeals for Veterans Claims (Court).  In a September 2010 Order, the Court vacated the Board's May 2009 decision and remanded the matters to the Board for development consistent with the Joint Motion for Remand (JMR).  

The Board then in turn remanded these issues for further development in January 2012, specifically requesting additional VA treatment records be obtained and a VA examination be provided.  The Board finds both of these requested actions were completed and the matters have been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to TDIU is addressed in the remand portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran did not have PTSD with deficiencies in most areas at any point during the period on appeal.




CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for service-connected PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking an increased, initial rating for his service-connected PTSD.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's PTSD is currently assigned a 50 percent rating under Diagnostic Code 9411.  38 C.F.R. § 4.130.  Under this code, a higher 70 evaluation is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  Id.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of an individual. 

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

As will be discussed, the Board finds the Veteran did not meet the criteria for a higher, 70 percent rating at any point during the period on appeal.

Treatment records from July through December of 2005 reflect the Veteran consistently attended both group therapy and individual counseling for his PTSD.  Throughout these treatment records he appeared clean and neatly dressed, and his affect and mood were calm but dysphoric.  He consistently reported experiencing irregular sleep and nightmares, as well as stress from trying to balance work, school, and family issues.  He also expressed difficulties with being around other people and a desire to be alone.  Medical professionals noted he demonstrated irritability, hypervigilance, intrusive thoughts, and avoidance, but no suicidal ideation was reported.  GAF scores ranging from 55 to 60 were assigned, suggesting moderate symptoms.  Therefore, medical records from this time period provide some evidence against the Veteran's appeal for a rating in excess of 50 percent.

In August 2005, his VA psychiatrist submitted a written statement.  The physician noted that although the Veteran's medication had been helpful in managing his symptoms, he continued to have ongoing problems with intrusive thoughts of traumatic events, irritability, depressed feelings, hypervigilence, and nightmares.

In October 2005, his wife also submitted a written statement.  She reported the Veteran was depressed, quick to anger, and experienced difficulties sleeping, including waking every few hours to "check the parameter."  She stated he had nightmares during which he would often choke her.  She estimated his symptoms appeared to have increased due to recent war efforts, however noted improvement after he started therapy and medications.  

The Veteran was afforded a VA examination in December 2005.  The Veteran reported that he was doing much better since he started psychotherapy, group therapy, and medication, but that he still experienced PTSD symptoms, including nightmares, difficulty sleeping, depression and hyper-vigilance.  He stated that he did not really have friends and that he avoided socializing.  However, he reported he had been married to his wife for thirty-seven years, and this relationship was "much better" since he began receiving treatment for his PTSD.  He enjoyed a number of hobbies, including collecting minerals and Japanese memorabilia, watching movies, and woodworking.  

At the time of the examination, the Veteran was attending college with the goal of becoming a teacher.  He was also working as a gun dealer and gun cabinet maker.  He also demonstrated some difficulty learning new information, and recently dropped a chemistry course that was too difficult.  He avoided news of the war and war movies, which served as triggers, and also reported he would "dumpster dive."

The Veteran presented as casually dressed.  The examiner observed he had a facial twitch, but that he sat quietly and was friendly and talkative throughout the examination.  The examiner described the Veteran as thoughtful and articulate.  The Veteran's affects ranged fully and were appropriate to content.  There was no evidence of psychosis, delusions, hallucinations, or suicidal or homicidal thoughts.  The Veteran's speech was normal in rate and volume, and was not tangential or circumstantial.  Instead, the examiner opined the Veteran was "articulate and thoughtful."  

The Veteran was diagnosed with PTSD and alcohol dependence in partial remission and assigned a GAF score of 60, due to poor sleep, lower energy, intrusive thoughts, recurrent nightmares, emotional numbing, avoidance, irritability, and social withdrawal.  

The lay and medical evidence from this period do not establish a higher rating was warranted.  The Veteran enjoyed a good relationship with his wife, was in school and working, and continued to pursue several hobbies.  Therefore, he did not demonstrate deficiencies in most areas, and a higher 70 percent rating was not warranted.  

VA treatment records from December 2005 through February 2007 note complaints of irritability, anxiety, and depression, as well as intrusive thoughts and difficulty sleeping.  He was noted to appear clean and neatly dressed, but was visibly tired due to poor sleep on several occasions.  He also reported increased appetite, feeling hungry all the time, and resulting weight gain.  However, there was no evidence of many of the symptoms associated with a higher rating, including circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory; impaired judgment; or impaired abstract thinking.  The Veteran also reported continued involvement in gun shows.

In February 2007, his VA psychiatrist submitted a second written statement.  The physician opined the Veteran had ongoing symptoms of hypervigilence, irritability, intrusive memories, depression, and anxiety which were so severe, he could not tolerate being in close quarters with others or having others behind him.  He also opined the Veteran was easily triggered by everyday stresses that caused exacerbation of mood and emotional stability.

The Veteran was afforded a second VA examination in March 2007.  He reported suffering from difficulty sleeping, hyper-vigilance, and avoidance.  He estimated his mental health functioning was a 6 or 7 out of 10.  He also complained of depression, anxiety, increased irritability, decreased energy, and decreased interest.  The Veteran continued to work on his teaching degree and expressed concerns about his ability to work as a teacher, noting that he found it very stressful to be around the children he would be teaching, especially when they came up behind him.  He avoided crowds, because in a crowd he experienced panic attacks.  He also reported that his gun business was not doing well.  He denied any suicidal or homicidal ideations, psychotic symptoms, dissociative episodes, or frequent panic attacks.  He reported keeping up relationships with former Army friends through email, but had no other social activities.

The examiner observed that the Veteran appeared "slightly scruffy" and throughout the interview was restless, had a facial tic, and had some bodily dyskinetic movements.  His mood appeared depressed.  However, his speech was articulate, his motor functioning was grossly intact, and his thought processes were logical and goal oriented.  On testing, he demonstrated good cognitive functioning.  The examiner reported that the Veteran's thought processes and communication were not impaired by his illness, nor were his social skills, although the Veteran tended to be isolative.  

The examiner specifically opined the Veteran maintained the ability to maintain activities of daily living, including personal hygiene.  She diagnosed the Veteran with PTSD of mild to moderate severity, a related dysthymic disorder of mild severity, and alcohol dependence in almost full remission.  She assigned the Veteran a GAF score of 58, suggesting moderate symptoms, and providing additional evidence against this appeal.  She also opined that the Veteran retained the cognitive, emotional, and behavioral capacities to do simple work activities in a loosely supervised environment where he would have limited contact with the public, peers, and supervisors, providing more evidence against this claim.  

The Board finds the evidence from this period also does not establish the Veteran met the criteria associated with a higher rating.  Although he appeared scruffy during his examination, he was not noted to have neglected personal hygiene.  His speech was articulate, thought process logical, and good cognitive functioning, establishing he did not meet the criteria associated with a higher rating, including intermittently illogical speech or disorientation.  Therefore, a higher rating was not warranted.  In fact, it is important for the Veteran to understand that at many points during the evidence cited above the criteria for the current evaluation is not clearly indicated, with suggestions that a 30 percent evaluation would be the more  appropriate evaluation.  The Veteran at this time enjoyed a good relationship with his spouse, was in school and working, and continued to pursue several hobbies, beyond his work in gun shows.  Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behaviour, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), warrants a 30 percent rating. 

Treatment records from March 2007 through January 2009 reflect the Veteran continued to receive treatment, and reported improvement with his medications.  However, he continued to report symptoms of PTSD, including irritability.  

In January 2009, the Veteran submitted a letter from his treating psychiatrist, Dr. G.K., who reported that the Veteran had ongoing symptoms of hyper-vigilance, irritability, intrusive memories, depression, isolation, and anxiety.  Dr. G.K. stated that the Veteran was easily triggered by everyday stressors that caused exacerbation of mood and emotional instability, and that his symptoms were so severe, he could not tolerate being around other people.  He expressed his opinion that the Veteran's symptoms were persistent and severe, and assigned a GAF score of 49, reflecting serious symptoms.  

The Veteran and his wife each submitted written statements in August 2011.  The Veteran reported although he has been in school since 2004, he had not been able to complete his teaching degree due to his PTSD symptoms.  He became too worried he couldn't handle working in a classroom around students, and switched his major to liberal arts.  He reported his wife opened a gun shop in 2005 and he "sometimes" helped her set up for shows, but "I really don't do much at the gun store . . . I only help her a couple of hours a week at the most."  Instead, he preferred to stay at home and isolate from others.  His anger and irritability made it difficult for him to be around others.  He continued to experience sleep troubles, including accidentally hitting his wife during nightmares.  He also reported experiencing depression which, on some days, made him not want to leave bed, explaining, "I have thoughts that I am just marking time until I die."

Due to his suggestion of increased symptoms, the Veteran was provided with a third VA examination in March 2012.  The examiner noted contradicting GAF scores and symptom descriptions throughout the Veteran's extensive claims file.  For example, the Veteran reported a need for isolation and yet he pursued a vocational goal through vocational rehabilitation for a teaching certificate.  The examiner also noted the suggestion throughout the file he continued to routinely work part time as a firearms dealer.  The treatment records suggest he and his wife have a firearms business, although at the time of the examination the Veteran was "vague" about his involvement in this work.  However, he reported sorting items in his wife's store took up most of his day (which would appear to contradict his statement above that  "I only help her a couple of hours a week at the most.")  He enjoyed playing cards and computer games, but did not have any close friends.

The Veteran presented casually dressed with uncombed hair and he made poor eye contact throughout the interview.  His mood was irritable, but he denied suicidal ideation.  

Upon examination, the examiner opined no worsening of symptoms was demonstrated since his last examination, providing evidence against the Veteran's appeal.  The examiner noted his thought process was goal directed and assigned a GAF score of 52.  She also opined the Veteran did not have severe dysfunction, but rather he had occupational and social impairment with reduced reliability and productivity due to flattened affect, panic symptoms more than once a week, difficulty with complex commands, impairment of short and long term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintain effective work and social relationships, the criteria associated with a 50 percent rating.  

Therefore, the Veteran again did not demonstrate many of the symptoms associated with a higher rating, including near-continuous panic, suicidal ideation, illogical speech, or disorientation.  Accordingly, a higher rating was not warranted.

The Veteran continued to seek treatment throughout 2013.  VA records from this period noted emotional dysregulation due to rapidly changing mood and attitude on a daily, sometimes hourly basis.  A GAF score of 51 was assigned.  However, the Veteran still demonstrated full affect, organized thoughts, and no suicidal ideation as recently as December 2013.

Therefore, the Board finds these recent treatment records also do not establish the Veteran met the criteria associated with the higher rating.  Instead, he has consistently demonstrated logical speech, and has not demonstrated near-continuous panic, spatial disorientation, or obsessional rituals, all criteria for a higher rating.  Accordingly, based on all of the foregoing, the Board finds an increased rating was not warranted at any point during the period on appeal.

It is important for the Veteran to understand that the Board has not discounted his statements.  In fact, without consideration of his statements there would be little basis for the current finding.  His lay testimony regarding his ongoing sleep difficulties, rapid mood changes, depression, and desire to isolate have been reviewed and considered, as discussed above.  However, it is essential for the Veteran to recognize a 50% evaluation is a very significant disability evaluation, generally indicating a 50 percent reduction in his ability to function.  The problems he has cited are typical of the problems an individual would face with a 50% disability evaluation.  If he did not have the problems he has cited, there would be no basis for the current evaluation, or a compensable evaluation, let alone a higher evaluation.  Multiple medical evaluations have confirmed this fact over many years.  The many evaluations, rather than supporting his claim, have provided evidenced against not only against his current claim but, in some instances, against the current evaluation.  In fact, some of the Veteran's own statements regarding what he does do not support an increased evaluations.  In effect, he has provided, at some points, highly probative evidence factual against this own claim, clearly indicting a high ability to function, a good relationship with his spouse, and significant hobbies and abilities

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

In this regard, it is important for the appellant to again understand that the 50 percent rating assigned herein acknowledges significant problems.  A 50 percent evaluation indicates, generally, a 50 percent reduction in the Veteran's industrial capability and social adeptness.  If the Veteran had not had any problems associated with his psychiatric disability, there would be no basis for a compensable evaluation, let alone a 50 percent evaluation for the psychiatric disability, which is not always supported by the medical evidence cited above, for reasons cited above.  The critical question in this case, however, is whether the problems the Veteran has believably cited meet an even higher, 70 or 100 percent, level under the rating criteria.  For reasons cited above, they do not, for any part of the rating period on appeal.  

In making this decision, it is again important for the Veteran to understand that not all evidence in this case supports a 30 percent evaluation, let alone a 50 percent evaluation, let alone a higher evaluation.  If the Veteran did not have the problems he has cited, there would be no basis for the Board's grant of this claim to 50 percent.  A 50 percent disability evaluation is a highly significant disability evaluation, indicating, very generally, a 50% reduction in the ability of the to function.   

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's PTSD that would render the schedular criteria inadequate.  His main symptoms were complaints sleep difficulties, rapid mood changes, depression, and a desire to isolate.  These symptoms were specifically contemplated in the schedular ratings that were assigned, as discussed above.  As such, the Board believes that the schedular rating criteria adequately describe the Veteran's disability picture.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, the Veteran's claim for service connection for PTSD was granted.  He then appealed the downstream issue of the rating that had been assigned.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the aforementioned law with regard to that issue.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 

The Veteran was also provided with several VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examinations.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

ORDER

The appeal for a rating in excess of 50 percent for service-connected PTSD is denied.




REMAND

The Veteran is also seeking entitlement to TDIU.  The Veteran meets the schedular criteria for TDIU under VA regulations, and the claims file contains some suggestion he is unable to work due to his service connected disabilities, including a September 2013 letter from his psychiatrist.  However, the claims file also includes significant evidence establishing he continues to retain the ability to maintain employment, including the VA examiners reports from 2012 and 2013.  Therefore, an additional examination to address these conflicting medical opinions is required.

Moreover, evidence throughout the extensive claims file strongly suggests the Veteran continues to work at the gun store owned by his wife.  For example, as recently as during his March 2012 VA examination, the Veteran himself reported that sorting items in his wife's store took up most of his day.  

Medical professionals throughout the claims file noted the Veteran either made conflicting statements or was vague about his level of involvement in the gun store.  The detailed records that the Board has reviewed in great detail place into question the Veteran's claim that he only works a few hours a week at this store.  

Therefore, the Board finds remand is required to obtain detailed records from this gun store, including, but not limited to, normal hours of business operation and information regarding all employees and their average work schedules.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain detailed information regarding the gun store owned and operated by the Veteran's spouse.  This information should include, but is not limited to, hours of normal business operation and information regarding the number of employees (if any), who operates the gun store when she or her employee(s) (if any) are at gun show, the average hours she works, average revenue (net and gross) from the gun store, who owned the store prior to her (did the Veteran own the store at some point?) and any other facts germane to the operation of the store should also be cited.

Most specifically, the Veteran should state, exactly, how many hours he works each week both at the store and at any gun shows, including how many gun shows he has attended in 2014, 2013, and 2012.

2.  After completing the above, schedule the Veteran for an examination to evaluate his current occupational impairment.  The examiner is asked to provide a detailed opinion regarding the functional impairment caused by his service-connected PTSD, tinnitus, irritable bowel syndrome, bilateral knees problem, and hearing loss.  

The examiner should provide this opinion considering the Veteran's education and occupational experience, including his level of involvement with his wife's gun store, but irrespective of age and any nonservice-connected disabilities.  

In providing this opinion, the examiner should specifically address the conflicting medical opinions including the September 2013 letter from the Veteran's psychiatrist and the April 2013 VA examiner's report. 

3.  Then, readjudicate the appeal based on the complete claims file.  If the appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


